
	
		II
		111th CONGRESS
		1st Session
		S. 2273
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on oysters
		  (other than smoked), prepared or preserved.
	
	
		1.Oysters (other than smoked),
			 prepared or preserved
			(a)In
			 generalHeading 9902.23.07 of
			 the Harmonized Tariff Schedule of the United States (relating to oysters (other
			 than smoked), prepared or preserved) is amended by striking the date in the
			 effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
